UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2016 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Schedule of Investments September 30, 2015 (unaudited) LK Balanced Fund Description Shares Value COMMON STOCKS - 61.6% Consumer Discretionary - 9.5% Cato, Class A $ Discovery Communications, Series C * LKQ * McDonald's Walt Disney Winnebago Industries Consumer Staples - 3.3% ConAgra Foods Procter & Gamble Energy - 3.5% Chesapeake Energy Chevron ConocoPhillips Financials - 14.9% Berkshire Hathaway, Class A * 2 Berkshire Hathaway, Class B * Brookfield Asset Management, Class A Leucadia National Plum Creek Timber - REIT Symetra Texas Pacific Land Trust The St. Joe Company * Health Care - 6.7% Johnson & Johnson Pfizer Thermo Fisher Scientific Industrials - 13.5% Aerojet Rocketdyne Holdings * Boeing Chicago Bridge & Iron Costamare Kansas City Southern Lincoln Electric Holdings Precision Castparts Information Technology - 2.5% Microsoft Materials - 5.7% Cemex SAB de CV - ADR * Compass Minerals International Constellium, Class A * Vulcan Materials Telecommunication Services - 2.0% Verizon Communications Total Common Stocks (Cost $11,665,627) CORPORATE BONDS - 25.3% Par Consumer Discretionary - 3.1% McDonald's 1.875%, 05/29/2019 $ $ Viacom 3.875%, 12/15/2021 Walt Disney 5.875%, 12/15/2017 Consumer Staples - 5.3% Archer-Daniels-Midland 4.479%, 03/01/2021 Campbell Soup 2.500%, 08/02/2022 Coca-Cola 7.125%, 08/01/2017 Procter & Gamble 1.800%, 11/15/2015 Wal-Mart Stores 3.625%, 07/08/2020 Energy - 1.9% ConocoPhillips 6.650%, 07/15/2018 Murphy Oil 3.700%, 12/01/2022 Financials - 4.1% Berkshire Hathaway 1.900%, 01/31/2017 JPMorgan Chase 3.500%, 03/28/2027 ^ Morgan Stanley 5.000%, 10/15/2030 ^ Health Care - 3.6% Pfizer 4.650%, 03/01/2018 Stryker 4.375%, 01/15/2020 Teva Pharmaceutical Finance IV 2.250%, 03/18/2020 Wyeth 5.500%, 02/15/2016 Industrials - 2.0% Hexcel 4.700%, 08/15/2025 United Parcel Service 2.450%, 10/01/2022 Information Technology - 4.3% Corning 7.530%, 03/01/2023 Intel 2.700%, 12/15/2022 $ $ Motorola Solutions 3.750%, 05/15/2022 Qualcomm 3.450%, 05/20/2025 Telecommunication Services - 1.0% Qwest 7.125%, 11/15/2043 Total Corporate Bonds (Cost $6,301,466) MUNICIPAL BONDS - 5.8% Blair, Nebraska Water System Series C 3.500%, 12/15/2017 Colony, Texas Local Development Corporation Series A 2.594%, 10/01/2020 - BHAC Insured La Vista, Nebraska Economic Development Fund 6.530%, 10/15/2017 Lincoln, Nebraska Airport Authority Series C 3.628%, 07/01/2022 Omaha, Nebraska Special Tax, Build America Bonds Series B 4.130%, 10/15/2016 Ralston, Nebraska Series A 4.350%, 09/15/2024 Total Municipal Bonds (Cost $1,427,385) U.S. GOVERNMENT SECURITIES - 4.3% Federal National Mortgage Association 2.750%, 04/03/2028 ^ U.S. Treasury Notes # 2.125%, 01/15/2019 1.125%, 01/15/2021 Total U.S. Government Securities (Cost $1,049,093) SHORT-TERM INVESTMENT - 3.8% Shares First American Government Obligations, Class Z, 0.01% (a) (Cost $945,501) Total Investments - 100.8% (Cost $21,389,072) Other Assets and Liabilities, Net - (0.8)% ) Total Net Assets - 100.0% $ * Non-income producing security. ^ Variable rate security - The rate shown is the rate in effect as of Septemer 30, 2015. (a)
